Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/comments with respect to Claim Interpretations under 35 USC 112f have been fully considered and are persuasive.  The Claim Interpretation under 35 USC 112f has been withdrawn. 
Applicant’s arguments with respect to Rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn. 
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the claims are not directed to a mental process since one or more sensors detect action and location information of a worker.  Examiner asserts the sensor is not abstract, but it does not integrate the abstract idea into a practical application since it amounts to using a computer as a tool to perform the abstract idea.  Further, applicant states the claims solve a particular technological problem that “it is not possible to accurately measure a task performed by a worker of which a working place changes throughout the day”, however, this is not a technological problem rather it is a business problem.  The rejection has been updated to account for recent claim amendments.
Applicant’s arguments with respect to claim(s) rejected under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 108 are directed to an apparatus and a method.  Thus, all the claims are within the four potentially eligible categories of invention, satisfying Step 1 of the Subject Matter Eligibility (SME) test. 
As per Prong One of Step 2A, Examiner notes the claims are directed to a judicial exception.  The independent claim(s) recite(s) continuously acquiring worker operation information during an operation time of a worker, the worker operation information comprising an action and a location in the operation time; estimating a content of a task performed by the worker during a predetermined time slot within the operation time based on the worker operation information; and recording the content of the task and the predetermined time slot in which the task is performed, as operation history information of the worker, wherein, while estimating the content of the task, for each task predicted to be performed by the worker, a task content performed by the worker in the predetermined time slot is estimated by collating the action and the location included in the worker operation information and task feature information comprising the action and the location based on the task being performed 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
This judicial exception is not integrated into a practical application because independent claim 1 includes an apparatus comprising a worker operation information acquisition unit, a task content estimation unit and an operation history recording unit, implemented in one or more computers, to implement the abstract idea.  This amounts to the application or instructions to apply the abstract idea on a general purpose computer, therefore the abstract idea is not integrated into a practical application.  Claim 5 does not include any additional elements to be considered under Prong 2.  The sensor claimed in claim 1 and claim 5 amounts to using a computer to perform the abstract idea and does not integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisti et al, US 10,116,795 in view of Yanovsky, US 2018/037401.

As per claim 1, Chisti et al teaches a business management apparatus comprising: a worker operation information acquisition unit, implemented in one or more computers, configured to continuously acquire worker operation information during an operation time of a worker, the worker operation information comprising an action in the operation time (column 7, lines 12-25 – the historical assignment module monitors and stores information about agent task assignments that have already been made); a task content estimation unit, implemented in one or more computers, configured to estimate a content of a task performed by the worker during a predetermined time slot in the operation time based on the worker operation information (column 5, lines 31-35, column 7, lines 51-64, column 10, lines 1-29 – estimating the performance of task assignments over a subsequent period of time); and an operation history recording unit, implemented in one or more computers, configured to record the content of the task and the predetermined time slot in which the task is performed, as operation history 
While Chisti et al teach the invention within a dispatch center context wherein the historical assignment module stores information about when a driver departs and also routes taken and also considers amount of time spent at a customer site [column 7, lines 31-37].  While these hint at a location consideration it is not explicitly taught that worker information comprises location or define task feature information comprising location.  Also, Chisti et al does not explicitly teach the claimed sensor.  Yanovsky teaches a system wherein location is monitored and used to predict whether a specific task will be performed (0011).  A real-time data listener is an endpoint that listens to real-time feed of transportation means to determine location.  And further this data is fed into a prediction model to determine delays, alternatives, predictions [0047-0052].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Chisti et al the ability to consider location as taught by 

As per claim 2, Chisti et al teaches an additional information acquisition unit, implemented in one or more computers, configured to acquire additional information including at least [[any]]one of a content of a task scheduled to be performed by the worker or a content of a task completed by the worker, wherein the task content estimation unit is configured to estimate  (i) the task content performed by the worker during the predetermined time slot, based on the additional information, (ii) the worker operation information, and (iii) the task feature information (column 11, lines 1-35 – the system collects additional information regarding the outcome of tasks that have been completed; the outcome (desirable or undesirable) plus the worker history assignments plus the tasks are used to estimated expected performance).  

As per claim 3, Chisti et al teaches a task feature change unit, implemented in one or more computers, configured to receive a change of a defined content of the task feature information (column 9, lines 15-24, column 10, lines 1-19 – agents can be assigned multiple tasks, i.e., the example shows pairing agents with three different types of tasks).  


While Chisti et al teach the invention within a dispatch center context wherein the historical assignment module stores information about when a driver departs and also routes taken and also considers amount of time spent at a customer site [column 7, lines 31-37].  While these hint at a location consideration it is not explicitly taught that 

As per claim 6, Chisti et al teaches the business management method according to claim 5, further comprising: acquiring additional information including at least one of a content of a task scheduled to be performed by the worker or a content of a task completed by the worker, wherein, while estimating the content of the task, the task content performed by the worker during the predetermined time slot is estimated based on the additional information, the worker operation information, and the task feature information (column 11, lines 1-35 – the system collects additional information regarding the outcome of tasks that have been completed; the outcome (desirable or undesirable) plus the worker history assignments plus the tasks are used to estimated expected performance).

As per claim 7, Chisti et al teaches the business management method according to claim 5, further comprising: receiving a change of a defined content of the task feature information (column 9, lines 15-24, column 10, lines 1-19 – agents can be assigned multiple tasks, i.e., the example shows pairing agents with three different types of tasks).  



Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisti et al, US 10,116,795 and Yanovsky, US 2018/0374017, in view of Ebesu, US 2018/0144429.
As per claims 4 and 8, the combination of Chisti et al and Yanovsky fails to explicitly teach extracting a task content of which a number of times of being performed by the worker is greater than a predetermined threshold value, in accordance with the operation history information during a predetermined period, and presenting the extracted task content to the worker.  Ebesu, in an analogous worker detection system, collects information about work performed; when the load of work performed exceeds a threshold, the worker is alerted ([0035-0036].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Chisti et al and Yanovsky the ability to determine when a task has been performed a number of times above a threshold as taught by Ebesu since the claimed invention is merely a combination of old elements and in the combination each element merely would have .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanslette et al, US 2020/0111185 – System and Method for Managing and Interacting with Patrons at an Activity Venue

Takemitsu et al, US 2009/0210090 – Robotic System and Method for Observing, Learning, and Supporting Human Activities

Orr et al, US 2011/0307598 – Automated Calendar Reconciliation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683